Exhibit 10.1

 

 

 

 

ROPER INDUSTRIES, INC.

AMENDED AND RESTATED 2006 INCENTIVE PLAN

 

 

 

 

 

ROPER INDUSTRIES, INC.

AMENDED AND RESTATED 2006 INCENTIVE PLAN

 

 

ARTICLE 1 PURPOSE

5

 

1.1 General

5

 

ARTICLE 2 DEFINITIONS

5

 

2.1 Definitions

5

 

ARTICLE 3 EFFECTIVE TERM OF PLAN

11

 

3.1 Effective Date

11

 

3.2 Term of Plan

11

 

ARTICLE 4 ADMINISTRATION

11

 

4.1 Committee

11

 

4.2       Actions and Interpretations by the Committee

11

 

4.3 Authority of Committee

11

 

4.4 Award Certificates

13

 

ARTICLE 5 SHARES SUBJECT TO THE PLAN

13

 

5.1 Number of Shares

13

 

5.2 Share Counting

13

 

5.3 Stock Distributed

14

 

5.4 Limitation on Individual Awards

14

 

ARTICLE 6 ELIGIBILITY

14

 

6.1 General

14

 

ARTICLE 7 STOCK OPTIONS

15

 

7.1 General

15

 

7.2 Incentive Stock Options

15

 

ARTICLE 8 STOCK APPRECIATION RIGHTS

15

 

8.1 Grant of Stock Appreciation Rights

15

 

ARTICLE 9 PERFORMANCE AWARDS

16

 

9.1 Grant of Performance Awards

16

 

9.2 Performance Goals

16

 

9.3 Right to Payment

17

 

9.4 Other Terms

17

 

ARTICLE 10 RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS

17

 

 

10.1     Grant of Restricted Stock, Restricted Stock Units and Deferred Stock
Units

17

 

10.2 Issuance and Restrictions

18

 

10.3 Forfeiture

18

 

10.4 Delivery of Restricted Stock

18

 

ARTICLE 11 QUALIFIED STOCK-BASED AWARDS

18

 

11.1 Options and Stock Appreciation Rights

18

 

11.2 Other Awards

18

 

11.3 Performance Goals

19

 

11.4     Inclusions and Exclusions from Performance Criteria

20

 

11.5 Certification of Performance Goals

20

 

11.6 Award Limits

20

 

ARTICLE 12 DIVIDEND EQUIVALENTS

20

 

12.1 Grant of Dividend Equivalents

20

 

ARTICLE 13 STOCK OR OTHER STOCK-BASED AWARDS

21

 

13.1     Grant of Stock or Other Stock-Based Awards

21

 

ARTICLE 14 PROVISIONS APPLICABLE TO AWARDS

21

 

14.1 Term of Awards

21

 

14.2 Form of Payment of Awards

21

 

14.3 Limits on Transfer

21

 

14.4 Beneficiaries

21

 

14.5 Stock Certificates

22

 

14.6     Acceleration upon Death or Disability

22

 

14.7 Effect of a Change in Control

22

 

14.8 Acceleration for Any Other Reason

23

 

14.9 Effect of Acceleration

23

 

14.10 Termination of Employment

23

 

14.11 Substitute Awards

24

 

14.12 Forfeiture Events

24

 

ARTICLE 15 CHANGES IN CAPITAL STRUCTURE

24

 

15.1 Mandatory Adjustments

24

 

15.2 Discretionary Adjustments

24

 

15.3 General

25

 

 

ARTICLE 16 AMENDMENT, MODIFICATION AND TERMINATION

25

 

16.1     Amendment, Modification and Termination

25

 

16.2 Awards Previously Granted

25

 

ARTICLE 17 GENERAL PROVISIONS

26

 

17.1     No Rights to Awards; Non-Uniform Determinations

26

 

17.2 No Shareholder Rights

26

 

17.3 Withholding

26

 

17.4     Special Provisions Related to Section 409A of the Code

26

 

17.5 No Right to Continued Service

27

 

17.6 Unfunded Status of Awards

27

 

17.7 Relationship to Other Benefits

28

 

17.8 Expenses

28

 

17.9 Titles and Headings

28

 

17.10 Gender and Number

28

 

17.11 Fractional Shares

28

 

17.12 Government and Other Regulations

28

 

17.13 Governing Law

29

 

17.14 Additional Provisions

29

 

17.15 No Limitations on Rights of Company

29

 

17.16 Indemnification

29

 

 

 

ROPER INDUSTRIES, INC.

AMENDED AND RESTATED 2006 INCENTIVE PLAN

 

ARTICLE 1

PURPOSE

 

1.1.       GENERAL. The purpose of the Roper Industries, Inc. Amended and
Restated 2006 Incentive Plan (the “Plan”) is to promote the success, and enhance
the value, of Roper Industries, Inc. (the “Company”), by linking the personal
interests of employees, officers, directors and consultants of the Company or
any Affiliate (as defined below) to those of Company shareholders and by
providing such persons with an incentive for outstanding performance. The Plan
is further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors and consultants of the Company and its Affiliates.

 

ARTICLE 2

DEFINITIONS

 

2.1.       DEFINITIONS. When a word or phrase appears in this Plan with the
initial letter capitalized, and the word or phrase does not commence a sentence,
the word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

 

(a)        “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity
that directly or through one or more intermediaries controls, is controlled by
or is under common control with, the Company, as determined by the Committee.

 

(b)       “Award” means any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Deferred Stock Unit Award, Performance
Award, Dividend Equivalent Award, Other Stock-Based Award, Performance-Based
Cash Awards, or any other right or interest relating to Stock or cash, granted
to a Participant under the Plan.

 

(c)        “Award Certificate” means a written document, in such form as the
Committee prescribes from time to time, setting forth the terms and conditions
of an Award. Award Certificates may be in the form of individual award
agreements or certificates or a program document describing the terms and
provisions of an Awards or series of Awards under the Plan.

 

 

(d)

“Board” means the Board of Directors of the Company.

 

(e)        [img1.gif]
“Cause” as a reason for a Participant’s termination of employment shall have the
meaning assigned such term in the employment, severance or similar agreement, if
any, between such Participant and the Company or an Affiliate, provided, however
that if there is no such employment, severance or similar agreement in which
such term is defined, and unless otherwise defined in the applicable Award
Certificate, “Cause” shall mean any of the following acts by the Participant, as
determined by the Board: gross

 

 

neglect of duty, prolonged absence from duty without the consent of the Company,
intentionally engaging in any activity that is in conflict with or adverse to
the business or other interests of the Company, or willful misconduct,
misfeasance or malfeasance of duty which is reasonably determined to be
detrimental to the Company. With respect to a Participant’s termination of
directorship, “Cause” means an act or failure to act that constitutes cause for
removal of a director under applicable Delaware law.  The determination of the
Committee as to the existence of “Cause” shall be conclusive on the Participant
and the Company.

 

(f)        [img2.gif]
“Change in Control” means and includes the occurrence of any one of the
following events:

 

(1)       The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the 1934 Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
25% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (1), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition by a Person who is on the
Effective Date the beneficial owner of 25% or more of the Outstanding Company
Voting Securities, (ii) any acquisition directly from the Company, (iii) any
acquisition by the Company, (iv) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (v) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection (3)
of this definition; or

 

(2)       Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(3)       Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one

 



 

 

- 6 -

 



 

or more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, and (ii) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 25% or more of the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.

 

(g)       “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and includes a reference to the underlying final regulations.

 

 

(h)

“Committee” means the committee of the Board described in Article 4.

 

(i)        “Company” means Roper Industries, Inc., a Delaware corporation, or
any successor corporation.

 

(j)        “Continuous Status as a Participant” means the absence of any
interruption or termination of service as an employee, officer, consultant or
director of the Company or any Affiliate, as applicable; provided, however, that
for purposes of an Incentive Stock Option “Continuous Status as a Participant”
means the absence of any interruption or termination of service as an employee
of the Company or any Parent or Subsidiary, as applicable, pursuant to
applicable tax regulations. Continuous Status as a Participant shall not be
considered interrupted in the case of any short-term disability or leave of
absence authorized in writing by the Company prior to its commencement;
provided, however, that for purposes of Incentive Stock Options, if any such
leave exceeds 90 days, and the Participant’s reemployment upon expiration of
such leave is not guaranteed by statute or contract, then on the 91st day of
such leave any Incentive Stock Option held by the Participant shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option.

 

(k)       “Covered Employee” means a covered employee as defined in Code Section
162(m)(3).

 

(l)        “Deferred Stock Unit” means a right granted to a Participant under
Article 10 to receive Shares of Stock (or the equivalent value in cash or other
property if the Committee so provides) at a future time as determined by the
Committee, or as determined by the Participant within guidelines established by
the Committee in the case of voluntary deferral elections, which right may be
subject to certain restrictions but is not subject to risk of forfeiture.

 

(m)      "Disability" has the same meaning as provided in the long-term
disability plan or policy maintained or, if applicable, most recently
maintained, by the Company or, if applicable, any Subsidiary of the Company for
the Participant. If no long-term disability plan or policy was ever maintained
on behalf of the Participant or, if the determination of Disability relates to
an Incentive Stock Option, Disability means that condition described in Code
Section 22(e)(3), as amended from time to time. In the event

 



 

 

- 7 -

 



 

of a dispute, the determination of Disability will be made by the Committee and
will be supported by advice of a physician competent in the area to which such
Disability relates.

 

(n)   “Dividend Equivalent” means a right granted to a Participant under Article
12.

 

 

(o)

“Effective Date” has the meaning assigned such term in Section 3.1.

 

(p)   “Eligible Participant” means an employee, officer, consultant or director
of the Company or any Affiliate.

 

(q)   “Exchange” means the New York Stock Exchange or any national securities
exchange on which the Stock may from time to time be listed or traded.

 

(r)   “Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on such exchange on such date or,
in the absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported, or (ii) if the Stock is
not listed on a securities exchange, the mean between the bid and offered prices
of Stock in the over-the-counter market on that date or the last business day
prior to that date, as reported by the NASDAQ Stock Market, or, if not so
reported, by a generally accepted reporting service; provided that if it is
determined that the fair market value is not properly reflected by such
quotations, Fair Market Value will be determined by such other method as the
Committee determines in good faith to be reasonable, with due consideration
being given to the most recent independent appraisal of the Company, if such
appraisal is not more than twelve months old, and the valuation methodology used
in any such appraisal.

 

(s)   “Full Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of Stock.

 

(t)    “Good Reason” has the meaning assigned such term in an employment,
severance or similar agreement, if any, between a Participant and the Company or
an Affiliate.

 

(u)   “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.

 

(v)   “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.

 

(w)  “Independent Directors” means those members of the Board of Directors who
qualify at any given time as “independent” directors under Section 303A of the
New York Stock Exchange Listed Company Manual, “non-employee” directors under
Rule 16b-3 of the 1934 Act, and “outside” directors under Section 162(m) of the
Code.

 

(x)   “Non-Employee Director” means a director of the Company who is not a
common law employee of the Company or an Affiliate.

 



 

 

- 8 -

 



 

(y)   “Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

 

(z)   “Option” means a right granted to a Participant under Article 7 of the
Plan to purchase Stock at a specified price during specified time periods. An
Option may be either an Incentive Stock Option or a Nonstatutory Stock Option.

 

(aa) “Other Stock-Based Award” means a right, granted to a Participant under
Article 13, that relates to or is valued by reference to Stock or other Awards
relating to Stock.

 

(bb) “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

 

(cc) “Participant” means a person who, as an employee, officer, director or
consultant of the Company or any Affiliate, has been granted an Award under the
Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 14.4 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.

 

(dd) “Performance Award” means Performance Shares or Performance Units or
Performance-Based Cash Awards granted pursuant to Article 9.

 

(ee) “Performance-Based Cash Award” means a right granted to a Participant under
Article 9 to a cash award to be paid upon achievement of such performance goals
as the Committee establishes with regard to such Award.

 

(ff)  “Performance Share” means any right granted to a Participant under Article
9 to a unit to be valued by reference to a designated number of Shares to be
paid upon achievement of such performance goals as the Committee establishes
with regard to such Performance Share.

 

(gg) “Performance Unit” means a right granted to a Participant under Article 9
to a unit valued by reference to a designated amount of cash or property other
than Shares, to be paid to the Participant upon achievement of such performance
goals as the Committee establishes with regard to such Performance Unit.

 

(hh) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.

 

(ii)  “Plan” means this Roper Industries, Inc. Amended and Restated 2006
Incentive Plan, as further amended from time to time.

 

(jj)  “Qualified Performance-Based Award” means an Award that is either (i)
intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in Section
11.2, or (ii) an Option

 



 

 

- 9 -

 



 

or SAR having an exercise price equal to or greater than the Fair Market Value
of the underlying Stock as of the Grant Date.

 

(kk) “Qualified Business Criteria” means one or more of the Business Criteria
listed in Section 11.2 upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.

 

(ll)  “Restricted Stock Award” means Stock granted to a Participant under
Article 10 that is subject to certain restrictions and to risk of forfeiture.

 

(mm)   “Restricted Stock Unit Award” means the right granted to a Participant
under Article 10 to receive shares of Stock (or the equivalent value in cash or
other property if the Committee so provides) in the future, which right is
subject to certain restrictions and to risk of forfeiture.

 

(nn) “Retirement” means a Participant’s voluntary termination of employment with
the Company or an Affiliate after attaining any normal or early retirement age
specified in any pension, profit sharing or other retirement program sponsored
by the Company, or, in the event of the inapplicability thereof with respect to
the Participant in question, after attaining age 65 with at least five years of
service with the Company or its Affiliates.

 

(oo) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto.

 

(pp) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 15.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 15.1.

 

(qq) “Stock” means the $0.01 par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to
Article 15.

 

(rr)  “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the grant
price of the SAR, all as determined pursuant to Article 8.

 

(ss)  “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

 

(tt)  “1933 Act” means the Securities Act of 1933, as amended from time to time.

 

(uu) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 



 

 

- 10 -

 



 

ARTICLE 3

EFFECTIVE TERM OF PLAN

 

3.1.       EFFECTIVE DATE. The Plan first became effective on June 28, 2006, the
date that it was approved by the shareholders of the Company (the “Effective
Date”).

 

3.2.       TERMINATION OF PLAN. The Plan shall terminate on the tenth
anniversary of the Effective Date unless earlier terminated as provided herein.
The termination of the Plan on such date shall not affect the validity of any
Award outstanding on the date of termination.

 

ARTICLE 4

ADMINISTRATION

 

4.1.       COMMITTEE. The Plan shall be administered by a Committee appointed by
the Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be Independent Directors and that any such members of the
Committee who do not so qualify shall abstain from participating in any decision
to make or administer Awards that are made to Eligible Participants who at the
time of consideration for such Award (i) are persons subject to the short-swing
profit rules of Section 16 of the 1934 Act, or (ii) are reasonably anticipated
to become Covered Employees during the term of the Award. However, the mere fact
that a Committee member shall fail to qualify as an Independent Director or
shall fail to abstain from such action shall not invalidate any Award made by
the Committee which Award is otherwise validly made under the Plan. The members
of the Committee shall be appointed by, and may be changed at any time and from
time to time in the discretion of, the Board. The Board may reserve to itself
any or all of the authority and responsibility of the Committee under the Plan
or may act as administrator of the Plan for any and all purposes. To the extent
the Board has reserved any authority and responsibility or during any time that
the Board is acting as administrator of the Plan, it shall have all the powers
of the Committee hereunder, and any reference herein to the Committee (other
than in this Section 4.1) shall include the Board. To the extent any action of
the Board under the Plan conflicts with actions taken by the Committee, the
actions of the Board shall control.

 

4.2.       ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee’s interpretation
of the Plan, any Awards granted under the Plan, any Award Certificate and all
decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Affiliate, the Company’s or an Affiliate’s independent certified public
accountants, Company counsel or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

 

4.3.       AUTHORITY OF COMMITTEE. Except as provided below, the Committee has
the exclusive power, authority and discretion to:

 

 

(a)

Grant Awards;

 



 

 

- 11 -

 



 

 

(b)

Designate Participants;

 

(c)        Determine the type or types of Awards to be granted to each
Participant;

 

(d)       Determine the number of Awards to be granted and the number of Shares
or dollar amount to which an Award will relate;

 

(e)        Determine the terms and conditions of any Award granted under the
Plan, including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;

 

(f)        Accelerate the vesting, exercisability or lapse of restrictions of
any outstanding Award in accordance with Article 11 or 14;

 

(g)       Determine whether, to what extent, and under what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

 

(h)       Prescribe the form of each Award Certificate, which need not be
identical for each Participant;

 

(i)        Decide all other matters that must be determined in connection with
an Award;

 

(j)        Establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;

 

(k)       Make all other decisions and determinations that may be required under
the Plan or as the Committee deems necessary or advisable to administer the
Plan;

 

 

(l)

Amend the Plan or any Award Certificate as provided herein; and

 

(m)      Adopt such modifications, procedures, and subplans as may be necessary
or desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in such other
jurisdictions and to meet the objectives of the Plan.

 

Notwithstanding the foregoing:

 

(1)       Grants of Awards to Non-Employee Directors hereunder shall be made
only in accordance with the terms, conditions and parameters of a plan, program
or policy for the compensation of Non-Employee Directors as in effect from time
to time, and the Committee may not make discretionary grants hereunder to
Non-Employee Directors.

 

(2)       The Board or the Committee may, by resolution, expressly delegate to a
special committee, consisting of one or more directors who are also officers of
the Company, the authority, within specified parameters, to (i) designate
officers, employees

 



 

 

- 12 -

 



 

and/or consultants of the Company or any of its Affiliates to be recipients of
Awards under the Plan, and (ii) to determine the number of such Awards to be
received by any such Participants; provided, however, that such delegation of
duties and responsibilities to an officer of the Company may not be made with
respect to the grant of Awards to eligible participants (a) who are subject to
Section 16(a) of the 1934 Act at the Grant Date, or (b) who as of the Grant Date
are reasonably anticipated to be become Covered Employees during the term of the
Award. The acts of such delegates shall be treated hereunder as acts of the
Board and such delegates shall report regularly to the Board and the
Compensation Committee regarding the delegated duties and responsibilities and
any Awards so granted.

 

(3)       The Board may from time to time reserve to the Independent Directors,
as a group, any or all of the authority and responsibility of the Committee
under the Plan for any and all purposes other than the grant to the Chief
Executive Officer of the Company of performance-based Awards that entail the
setting of goals and objectives and the evaluation of performance against such
goals and objectives. To the extent and during such time as the Board has so
reserved any authority and responsibility, the Independent Directors shall have
all the powers of the Committee hereunder, and any reference herein to the
Committee (other than in this Section 4.3) shall include the Independent
Directors. To the extent any action of the Independent Directors under the Plan
made within such authority conflicts with actions taken by the Committee, the
actions of the Independent Directors shall control.

 

4.4.       AWARD CERTIFICATES. Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.

 

ARTICLE 5

SHARES SUBJECT TO THE PLAN

 

5.1.       NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2
and 15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be (i) 5,000,000 Shares, plus
(ii) the number of Shares remaining available for issuance under the Plan as of
June 5, 2008, plus (iii) the number of Shares remaining available for issuance
under the Company’s Amended and Restated 2000 Incentive Plan (the “2000 Plan”)
but not subject to outstanding awards as of the Effective Date, plus (iv) a
number of additional Shares underlying awards outstanding as of the Effective
Date under the 2000 Plan that thereafter terminate or expire unexercised, or are
cancelled, forfeited or lapse for any reason after the Effective Date. The
maximum number of Shares that may be issued upon exercise of Incentive Stock
Options granted under the Plan shall be 3,000,000.

 

 

5.2.

SHARE COUNTING.

 

(a)        Awards of Options and Stock Appreciation Rights granted on or after
June 6, 2008 shall count against the number of Shares remaining available for
issuance pursuant to Awards granted under the Plan as 1 Share for each Share
covered by such Awards, and Full Value Awards granted on or after June 6, 2008
shall count against the number of Shares remaining available for issuance
pursuant to Awards granted under the Plan as 1.90 Shares for each Share covered
by such Awards.

 



 

 

- 13 -

 



 

(b)       From and after June 6, 2008, the full number of Shares subject to an
Option shall count against the number of Shares remaining available for issuance
pursuant to Awards granted under the Plan, even if the exercise price of the
Option is satisfied through net-settlement or by delivering Shares to the
Company (by either actual delivery or attestation).

 

(c)        From and after June 6, 2008, upon exercise of Stock Appreciation
Rights that are settled in Shares, the full number of Stock Appreciation Rights
(rather than the net number of Shares actually delivered upon exercise) shall
count against the number of Shares remaining available for issuance pursuant to
Awards granted under the Plan.

 

(d)       From and after June 6, 2008, Shares withheld from an Award to satisfy
tax withholding requirements shall count against the number of Shares remaining
available for issuance pursuant to Awards granted under the Plan, and Shares
delivered by a Participant to satisfy tax withholding requirements shall not be
added to the Plan share reserve.

 

(e)        To the extent that an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued or forfeited Shares subject to
the Award will again be available for issuance pursuant to Awards granted under
the Plan.

 

(f)        Shares subject to Awards settled in cash will again be available for
issuance pursuant to Awards granted under the Plan.

 

(g)       Substitute Awards granted pursuant to Section 14.11 of the Plan shall
not count against the Shares otherwise available for issuance under the Plan
under Section 5.1.

 

5.3.       STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

 

5.4.       LIMITATION ON INDIVIDUAL AWARDS. Notwithstanding any provision in the
Plan to the contrary (but subject to adjustment as provided in Section 15.1):
(i) the maximum number of Shares with respect to one or more Options and/or SARs
that may be granted during any one 12-month period under the Plan to any one
Participant is 600,000; (ii) the maximum aggregate grant with respect to
performance-based Awards of Restricted Stock, Restricted Stock Units, Deferred
Stock Units, Performance Shares or other Stock-Based Awards (other than Options
or SARs) granted in any one 12-month period to any one Participant is 600,000;
and (iii) the aggregate dollar value of any Performance-Based Cash Award or
other cash-based award that may be paid to any one Participant during any one
12-month period under the Plan is $10,000,000.

 

ARTICLE 6

ELIGIBILITY

 

6.1.       GENERAL. Awards may be granted only to Eligible Participants; except
that Incentive Stock Options may be granted to only to Eligible Participants who
are employees of the Company or a Parent or Subsidiary as defined in Section
424(e) and (f) of the Code. Eligible Participants who are service providers to
an Affiliate may be granted Options or SARs under this

 



 

 

- 14 -

 



 

Plan only if the Affiliate qualifies as an “eligible issuer of service recipient
stock” within the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations
under Code Section 409A.

 

ARTICLE 7

STOCK OPTIONS

 

7.1.       GENERAL. The Committee is authorized to grant Options to Participants
on the following terms and conditions:

 

(a)        EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.11)
shall not be less than the Fair Market Value as of the Grant Date.

 

(b)       PROHIBITION ON REPRICING. Except as otherwise provided in Article 15,
the exercise price of an Option may not be reduced, directly or indirectly by
cancellation and regrant or otherwise, without the prior approval of the
shareholders of the Company.

 

(c)        TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, subject
to Section 7.1(e). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.

 

(d)       PAYMENT. The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including net share settlements),
and the methods by which Shares shall be delivered or deemed to be delivered to
Participants.

 

(e)        EXERCISE TERM. In no event may any Option be exercisable for more
than ten years from the Grant Date.

 

(f)        NO DEFERRAL FEATURE. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the later of the exercise or disposition of the Option.

 

7.2.       INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the requirements of Section 422 of the
Code. If all of the requirements of Section 422 of the Code are not met, the
Option shall automatically become a Nonstatutory Stock Option.

 

ARTICLE 8

STOCK APPRECIATION RIGHTS

 

8.1.       GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to
grant Stock Appreciation Rights to Participants on the following terms and
conditions:

 

(a)        STAND-ALONE AND TANDEM STOCK APPRECIATION RIGHTS. Stock Appreciation
Rights granted under the Plan may, in the discretion of the Committee, be
granted either alone or in tandem with an Option granted under the Plan.

 



 

 

- 15 -

 



 

(b)       RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:

 

(1)         The Fair Market Value of one Share on the date of exercise; over

 

(2)         The base price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one Share on
the Grant Date.

 

(c)        PROHIBITION ON REPRICING. Except as otherwise provided in Article 15,
the base price of a Stock Appreciation Right may not be reduced, directly or
indirectly by cancellation and regrant or otherwise, without the prior approval
of the shareholders of the Company.

 

(d)       EXERCISE TERM. In no event may any Stock Appreciation Right be
exercisable for more than ten years from the Grant Date.

 

(e)        NO DEFERRAL FEATURE. No Stock Appreciation Right shall provide for
any feature for the deferral of compensation other than the deferral of
recognition of income until the later of the exercise or disposition of the
Stock Appreciation Right.

 

(f)        OTHER TERMS. All Stock Appreciation Rights shall be evidenced by an
Award Certificate. Subject to the limitations of this Article 8, the terms,
methods of exercise, methods of settlement, form of consideration payable in
settlement, and any other terms and conditions of any Stock Appreciation Right
shall be determined by the Committee at the time of the grant of the Award and
shall be reflected in the Award Certificate.

 

ARTICLE 9

PERFORMANCE AWARDS

 

9.1.       GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant
Performance Shares, Performance Units or Performance-Based Cash Awards to
Participants on such terms and conditions as may be selected by the Committee.
The Committee shall have the complete discretion to determine the number of
Performance Awards granted to each Participant, subject to Section 5.4, and to
designate the provisions of such Performance Awards as provided in Section 4.3.
All Performance Awards shall be evidenced by an Award Certificate or a written
program established by the Committee, pursuant to which Performance Awards are
awarded under the Plan under uniform terms, conditions and restrictions set
forth in such written program.

 

9.2.       PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such

 



 

 

- 16 -

 



 

performance goals in whole or in part, as the Committee deems appropriate. If a
Participant is promoted, demoted or transferred to a different business unit or
function during a performance period, the Committee may determine that the
performance goals or performance period are no longer appropriate and may (i)
adjust, change or eliminate the performance goals or the applicable performance
period as it deems appropriate to make such goals and period comparable to the
initial goals and period, or (ii) make a cash payment to the participant in an
amount determined by the Committee. The foregoing two sentences shall not apply
with respect to a Performance Award that is intended to be a Qualified
Performance-Based Award if the recipient of such award (a) was a Covered
Employee on the date of the modification, adjustment, change or elimination of
the performance goals or performance period, or (b) in the reasonable judgment
of the Committee, may be a Covered Employee on the date the Performance Award is
expected to be paid.

 

9.3.       RIGHT TO PAYMENT. The grant of a Performance Share to a Participant
will entitle the Participant to receive at a specified later time a specified
number of Shares, or the equivalent cash value if the Committee so provides, if
the performance goals established by the Committee are achieved and the other
terms and conditions thereof are satisfied. The grant of a Performance Unit to a
Participant will entitle the Participant to receive at a specified later time a
specified dollar value in cash or other property (including Shares) as
determined by the Committee, variable under conditions specified in the Award,
if the performance goals in the Award are achieved and the other terms and
conditions thereof are satisfied. The grant of a Performance-Based Cash Award to
a Participant will entitle the Participant to receive at a specified later time
a specified dollar value in cash variable under conditions specified in the
Award, if the performance goals in the Award are achieved and the other terms
and conditions thereof are satisfied. The Committee shall set performance goals
and other terms or conditions to payment of the Performance Awards in its
discretion which, depending on the extent to which they are met, will determine
the value of the Performance Awards that will be paid to the Participant.

 

9.4.       OTHER TERMS. Performance Awards may be payable in cash, Stock, or
other property in the discretion of the Committee, and have such other terms and
conditions as determined by the Committee and reflected in the Award
Certificate. For purposes of determining the number of Shares to be used in
payment of a Performance Award denominated in cash but payable in whole or in
part in Shares or Restricted Stock, the number of Shares to be so paid will be
determined by dividing the cash value of the Award to be so paid by the Fair
Market Value of a Share on the date of determination by the Committee of the
amount of the payment under the Award, or, if the Committee so directs, the date
immediately preceding the date the Award is paid.

 

ARTICLE 10

RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS

 

10.1.     GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK
UNITS. The Committee is authorized to make Awards of Restricted Stock,
Restricted Stock Units or Deferred Stock Units to Participants in such amounts
and subject to such terms and conditions as may be selected by the Committee. An
Award of Restricted Stock, Restricted Stock Units or Deferred Stock Units shall
be evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.

 



 

 

- 17 -

 



 

10.2.     ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, without
limitation, limitations on the right to vote Restricted Stock or the right to
receive dividends on the Restricted Stock). These restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter. Except
as otherwise provided in an Award Certificate or any special Plan document
governing an Award, the Participant shall have all of the rights of a
shareholder with respect to the Restricted Stock, and the Participant shall have
none of the rights of a shareholder with respect to Restricted Stock Units or
Deferred Stock Units until such time as Shares of Stock are paid in settlement
of the Restricted Stock Units or Deferred Stock Units. Unless otherwise provided
in the applicable Award Certificate, Awards of Restricted Stock will be entitled
to full dividend rights and any dividends paid thereon will be paid or
distributed to the holder no later than the end of the calendar year in which
the dividends are paid to shareholders or, if later, the 15th day of the third
month following the date the dividends are paid to shareholders.

 

10.3.     FORFEITURE. Except as otherwise determined by the Committee at the
time of the grant of the Award or thereafter, upon termination of Continuous
Status as a Participant during the applicable restriction period or upon failure
to satisfy a performance goal during the applicable restriction period,
Restricted Stock or Restricted Stock Units that are at that time subject to
restrictions shall be forfeited; provided, however, that the Committee may
provide in any Award Certificate that restrictions or forfeiture conditions
relating to Restricted Stock or Restricted Stock Units will be waived in whole
or in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock or Restricted Stock Units.
Awards of Deferred Stock Units shall be fully vested at the time of grant and
shall not be subject to forfeiture.

 

10.4.     DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.

 

ARTICLE 11

QUALIFIED PERFORMANCE-BASED AWARDS

 

11.1.    OPTIONS AND STOCK APPRECIATION RIGHTS. The provisions of the Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption; provided that the exercise or base price of such Award is not less
than the Fair Market Value of the Shares on the Grant Date.

 

11.2.    OTHER AWARDS. When granting any other Award, the Committee may
designate such Award as a Qualified Performance-Based Award, based upon a
determination that the recipient is or may be a Covered Employee with respect to
such Award, and the Committee wishes such Award to qualify for the Section
162(m) Exemption. If an Award is so designated, the Committee shall establish
performance goals for such Award within the time period prescribed by Section
162(m) of the Code based on one or more of the following Qualified

 



 

 

- 18 -

 



 

Business Criteria, which may be expressed in terms of Company-wide objectives or
in terms of objectives that relate to the performance of an Affiliate or a
division, region, department or function within the Company or an Affiliate:

 

Revenue

Sales

Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other corporate profit measures)

Earnings (EBIT, EBITDA, earnings per share, or other corporate earnings
measures)

Net income (before or after taxes, operating income or other income measures)

Cash (cash flow, cash generation or other cash measures)

Stock price or performance

Total shareholder return (stock price appreciation plus reinvested dividends
divided by beginning share price)

Economic value added

Return measures (including, but not limited to, return on assets, capital,
equity, investments or sales, and cash flow return on assets, capital, equity,
or sales);

Market share

Improvements in capital structure

Expenses (expense management, expense ratio, expense efficiency ratios or other
expense measures)

Business expansion or consolidation (acquisitions and divestitures)

Internal rate of return or increase in net present value

Working capital targets relating to inventory and/or accounts receivable

Productivity measures

Cost reduction measures

Capital structure optimization

Strategic plan development and implementation

 

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to an
established or specially-created performance index of Company competitors or
peers. Any member of an index that disappears during a measurement period shall
be disregarded for the entire measurement period. Performance Goals need not be
based upon an increase or positive result under a business criterion and could
include, for example, the maintenance of the status quo or the limitation of
economic losses (measured, in each case, by reference to a specific business
criterion).

 

11.3.    PERFORMANCE GOALS. Each Qualified Performance-Based Award (other than a
market-priced Option or SAR) shall be earned, vested and payable (as applicable)
only upon the achievement of performance goals established by the Committee
based upon one or more of the Qualified Business Criteria, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate; provided, however, that the Committee
may provide, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance goals will be waived, in whole
or in part, upon (i) the termination of employment of a Participant by reason of
death or Disability, or

 



 

 

- 19 -

 



 

(ii) the occurrence of a Change in Control. Performance periods established by
the Committee for any such Qualified Performance-Based Award may be as short as
three months and may be any longer period. In addition, the Committee may
reserve the right, in connection with the grant of a Qualified Performance-Based
Award, to exercise negative discretion to determine that the portion of such
Award actually earned, vested and/or payable (as applicable) shall be less than
the portion that would be earned, vested and/or payable based solely upon
application of the applicable performance goals.

 

11.4.    INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee may
provide in any Qualified Performance-Based Award that any evaluation of
performance will include or exclude any of the following that occur during the
performance period: (a) asset write-downs or impairment charges; (b) litigation
or claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year; (f) acquisitions or divestitures; and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

 

11.5.    CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 11.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 11.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.

 

11.6.    AWARD LIMITS. Section 5.4 sets forth the maximum number of Shares or
dollar value that may be granted in any one-year period to a Participant in
designated forms of Qualified Performance-Based Awards.

 

ARTICLE 12

DIVIDEND EQUIVALENTS

 

12.1.     GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents to Participants with respect to Awards granted hereunder,
subject to such terms and conditions as may be selected by the Committee.
Dividend Equivalents shall entitle the Participant to receive payments equal to
dividends with respect to all or a portion of the number of Shares subject to an
Award, as determined by the Committee. The Committee may provide that Dividend
Equivalents be paid or distributed when accrued or be deemed to have been
reinvested in additional Shares, or otherwise reinvested.

 



 

 

- 20 -

 



 

ARTICLE 13

STOCK OR OTHER STOCK-BASED AWARDS

 

13.1.     GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, and Awards valued by reference
to book value of Shares or the value of securities of or the performance of
specified Parents or Subsidiaries. The Committee shall determine the terms and
conditions of such Awards.

 

ARTICLE 14

PROVISIONS APPLICABLE TO AWARDS

 

14.1.     TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Option or a Stock Appreciation Right exceed a period of ten years from its Grant
Date (or, where required by Code Section 422 in the case of certain Incentive
Stock Options, five years from its Grant Date).

 

14.2.     FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Stock, other Awards, or other property, or any combination,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case determined in accordance with rules adopted by, and
at the discretion of, the Committee.

 

14.3.     LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution; provided, however, that the Committee may (but
need not) permit other transfers (other than transfers for value) where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Code Section 422(b), and (iii) is otherwise
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, state or federal tax or securities laws applicable
to transferable Awards.

 

14.4.     BENEFICIARIES. Notwithstanding Section 14.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death by filing a beneficiary designation form, in
such form as determined by the Committee, with the Company. A beneficiary, legal
guardian, legal representative, or other person claiming any rights under the
Plan is subject to all terms and conditions of the Plan and any Award
Certificate applicable to the Participant, except to the extent the Plan and
Award Certificate otherwise provide, and to any additional restrictions deemed
necessary or appropriate by the Committee. If no beneficiary has been designated
or survives the Participant, payment shall be made in

 



 

 

- 21 -

 



 

accordance with applicable law. Subject to the foregoing, a beneficiary
designation may be changed or revoked by a Participant at any time provided the
change or revocation is filed.

 

14.5.     STOCK CERTIFICATES. All Stock issuable under the Plan is subject to
any stop-transfer orders and other restrictions as the Committee deems necessary
or advisable to comply with federal or state securities laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.

 

14.6.     ACCELERATION UPON DEATH OR DISABILITY. Except as otherwise provided in
the Award Certificate or any special Plan document governing an Award, upon the
termination of a person’s Continuous Status as a Participant by reason of death
or Disability, (i) all of such Participant’s outstanding Options, SARs, and
other Awards in the nature of rights that may be exercised shall become fully
exercisable, (ii) all time-based vesting restrictions on the Participant’s
outstanding Awards shall lapse, and (iii) the target payout opportunities
attainable under all of such Participant’s outstanding performance-based Awards
shall be deemed to have been fully earned as of the date of termination based
upon an assumed achievement of all relevant performance goals at the “target”
level and there shall be a pro rata payout to the Participant or his or her
estate within thirty (30) days following the date of termination (unless a later
date is required by Section 17.4 hereof) based upon the length of time within
the performance period that has elapsed prior to the date of termination. Any
Awards shall thereafter continue or lapse in accordance with the other
provisions of the Plan and the Award Certificate. To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Code Section 422(d), the excess Options shall be deemed to be
Nonstatutory Stock Options.

 

14.7.     EFFECT OF A CHANGE IN CONTROL. The provisions of this Section 14.7
shall apply in the case of a Change in Control, unless otherwise provided in the
Award Certificate or any special Plan document or separate agreement with a
Participant governing an Award.

 

(a)        Awards not Assumed or Substituted by Surviving Entity. Upon the
occurrence of a Change in Control, and except with respect to any Awards assumed
by the Surviving Entity or otherwise equitably converted or substituted in
connection with the Change in Control in a manner approved by the Committee or
the Board: (i) outstanding Options, SARs, and other Awards in the nature of
rights that may be exercised shall become fully exercisable, (ii) time-based
vesting restrictions on outstanding Awards shall lapse, and (iii) the target
payout opportunities attainable under all outstanding performance-based Awards
shall be deemed to have been fully earned as of the date of the Change in
Control based upon an assumed achievement of all relevant performance goals at
the “target” level and, subject to Section 17.4, there shall be a pro rata
payout to Participants within thirty (30) days following the date of the Change
in Control (unless a later date is required by Section 17.4 hereof) based upon
the length of time within the performance period that has elapsed prior to the
date of the Change in Control. Any Awards shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Award Certificate. To
the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.

 

(b)       Awards Assumed or Substituted by Surviving Entity. With respect to
Awards assumed by the Surviving Entity or otherwise equitably converted or
substituted in connection with a Change in Control: if within two years after
the effective date of the

 



 

 

- 22 -

 



 

Change in Control, a Participant’s employment is terminated without Cause or
(subject to the following sentence) the Participant resigns for Good Reason,
then (i) all of that Participant’s outstanding Options, SARs and other Awards in
the nature of rights that may be exercised shall become fully exercisable, (ii)
all time-based vesting restrictions on the his or her outstanding Awards shall
lapse, and (iii) the payout opportunities attainable under all of such
Participant’s outstanding performance-based Awards shall be earned based on
actual performance through the end of the performance period, and there shall be
a pro rata payout to the Participant or his or her estate within 30 days after
the amount earned has been determined (unless a later date is required by
Section 17.4 hereof) based upon the length of time within the performance period
that has elapsed prior to the date of termination. With regard to each Award, a
Participant shall not be considered to have resigned for Good Reason unless
either (i) the Award Certificate includes such provision or (ii) the Participant
is party to an employment, severance or similar agreement with the Company or an
Affiliate that includes provisions in which the Participant is permitted to
resign for Good Reason. Any Awards shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Award Certificate. To
the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.

 

14.8.    ACCELERATION FOR ANY OTHER REASON. Regardless of whether an event has
occurred as described in Section 14.6 or 14.7 above, and subject to Section 11.3
as to Qualified Performance-Based Awards, the Committee may in its sole
discretion at any time determine that, upon the termination of service of a
Participant, or the occurrence of a Change in Control, all or a portion of such
Participant’s Options, SARs and other Awards in the nature of rights that may be
exercised shall become fully or partially exercisable, that all or a part of the
restrictions on all or a portion of the Participant’s outstanding Awards shall
lapse, and/or that any performance-based criteria with respect to any Awards
held by that Participant shall be deemed to be wholly or partially satisfied, in
each case, as of such date as the Committee may, in its sole discretion,
declare. The Committee may discriminate among Participants and among Awards
granted to a Participant in exercising its discretion pursuant to this Section
14.8.

 

14.9.     EFFECT OF ACCELERATION. If an Award is accelerated under Section 14.6,
14.7 or 14.8, the Committee may, in its sole discretion, provide (i) that the
Award will expire after a designated period of time after such acceleration to
the extent not then exercised, (ii) that the Award will be settled in cash
rather than Stock, (iii) that the Award will be assumed by another party to a
transaction giving rise to the acceleration or otherwise be equitably converted
or substituted in connection with such transaction, (iv) that the Award may be
settled by payment in cash or cash equivalents equal to the excess of the Fair
Market Value of the underlying Stock, as of a specified date associated with the
transaction, over the exercise price of the Award, or (v) any combination of the
foregoing. The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated. To the extent that such acceleration causes Incentive Stock
Options to exceed the dollar limitation set forth in Code Section 422(d), the
excess Options shall be deemed to be Nonstatutory Stock Options.

 

14.10.  TERMINATION OF EMPLOYMENT. Whether military, government or other service
or other leave of absence shall constitute a termination of employment shall be
determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A Participant’s
Continuous Status as a Participant shall not be deemed to terminate (i) in a
circumstance in which a Participant transfers from the

 



 

 

- 23 -

 



 

Company to an Affiliate, transfers from an Affiliate to the Company, or
transfers from one Affiliate to another Affiliate, or (ii) in the discretion of
the Committee as specified at or prior to such occurrence, in the case of a
spin-off, sale or disposition of the Participant’s employer from the Company or
any Affiliate. To the extent that this provision causes Incentive Stock Options
to extend beyond three months from the date a Participant is deemed to be an
employee of the Company, a Parent or Subsidiary for purposes of Sections 424(e)
and 424(f) of the Code, the Options held by such Participant shall be deemed to
be Nonstatutory Stock Options.

 

14.11.  SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

 

14.12.  FORFEITURE EVENTS. The Committee may specify in an Award Certificate
that the Participant’s rights, payments and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, termination of employment for Cause, violation of
material Company or Affiliate policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate.

 

ARTICLE 15

CHANGES IN CAPITAL STRUCTURE

 

15.1.      MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction
between the Company and its shareholders that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Sections 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Sections 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically, without the necessity for any additional
action by the Committee, be adjusted proportionately without any change in the
aggregate purchase price therefor.

15.2       DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of
any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and

 



 

 

- 24 -

 



 

exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified, consistent with Code Section
162(m) where applicable, or (vi) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

15.3       GENERAL. Any discretionary adjustments made pursuant to this Article
15 shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

ARTICLE 16

AMENDMENT, MODIFICATION AND TERMINATION

 

16.1.     AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without shareholder approval; provided, however, that if an amendment to the
Plan would, in the reasonable opinion of the Board or the Committee, constitute
a material change requiring shareholder approval under applicable laws, policies
or regulations or the applicable listing or other requirements of an Exchange,
then such amendment shall be subject to shareholder approval; and provided,
further, that the Board or Committee may condition any other amendment or
modification on the approval of shareholders of the Company for any reason,
including by reason of such approval being necessary or deemed advisable (i) to
comply with the listing or other requirements of an Exchange, or (ii) to satisfy
any other tax, securities or other applicable laws, policies or regulations.

 

16.2.     AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

 

(a)        Subject to the terms of the applicable Award Certificate, such
amendment, modification or termination shall not, without the Participant’s
consent, reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment or termination (with the per-share value of an Option or SAR for this
purpose being calculated as the excess, if any, of the Fair Market Value as of
the date of such amendment or termination over the exercise or base price of
such Award);

 

(b)       The original term of an Option or SAR may not be extended without the
prior approval of the shareholders of the Company;

 

(c)        Except as otherwise provided in Article 15, the exercise price of an
Option or SAR may not be reduced, directly or indirectly, without the prior
approval of the shareholders of the Company; and

 

(d)       No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the

 



 

 

- 25 -

 



 

Participant affected thereby. An outstanding Award shall not be deemed to be
“adversely affected” by a Plan amendment if such amendment would not reduce or
diminish the value of such Award determined as if the Award had been exercised,
vested, cashed in or otherwise settled on the date of such amendment (with the
per-share value of an Option or SAR for this purpose being calculated as the
excess, if any, of the Fair Market Value as of the date of such amendment over
the exercise or base price of such Award).

 

ARTICLE 17

GENERAL PROVISIONS

 

17.1.     NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS. No Participant or any
Eligible Participant shall have any claim to be granted any Award under the
Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).

 

17.2.     NO SHAREHOLDER RIGHTS. No Award gives a Participant any of the rights
of a shareholder of the Company unless and until Shares are in fact issued to
such person in connection with such Award.

 

17.3.     WITHHOLDING. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan or an Award. With respect to withholding
required upon any taxable event under the Plan, the Committee may, at the time
the Award is granted or thereafter, require or permit that any such withholding
requirement be satisfied, in whole or in part, by withholding from the Award
Shares having a Fair Market Value on the date of withholding equal to the
minimum amount (and not any greater amount) required to be withheld for tax
purposes, all in accordance with such procedures as the Committee establishes.

 

 

17.4.

Special Provisions related to Section 409A of the Code.

 

(a)        Notwithstanding anything in the Plan or in any Award Certificate to
the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the Plan or any Award
Certificate by reason the occurrence of a Change in Control or the Participant’s
Disability or separation from service, such amount or benefit will not be
payable or distributable to the Participant by reason of such circumstance
unless (i) the circumstances giving rise to such Change in Control, Disability
or separation from service meet the description or definition of “change in
control event”, “disability” or “separation from service”, as the case may be,
in Section 409A of the Code and applicable final regulations (without giving
effect to any elective provisions that may be available under such definition),
or (ii) the payment or distribution of such amount or benefit would be exempt
from the application of Section 409A of the Code by reason of the short-term
deferral exemption or otherwise. This provision does not prohibit the vesting of
any Award upon a Change in Control, Disability or separation from service,
however defined. If this provision prevents the payment or distribution of any
amount or benefit, such payment or distribution shall be made on the next
earliest

 



 

 

- 26 -

 



 

payment or distribution date or event specified in the Award Certificate that is
permissible under Section 409A.

 

(b)       If any one or more Awards granted under the Plan to a Participant
could qualify for any separation pay exemption described in Treas. Reg. Section
1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company (acting through the
Committee or the Head of Human Resources) shall determine which Awards or
portions thereof will be subject to such exemptions.

(c)        Notwithstanding anything in the Plan or in any Award Certificate to
the contrary, if any amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under this Plan or any Award Certificate by reason
of a Participant’s separation from service during a period in which the
Participant is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

(i) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
first day of the seventh month following the Participant’s separation from
service; and

(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board or any committee of the Board, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.

 

17.5.    NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan, any Award
Certificate or any other document or statement made with respect to the Plan,
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Participant’s employment or status as an officer,
director or consultant at any time, nor confer upon any Participant any right to
continue as an employee, officer, director or consultant of the Company or any
Affiliate, whether for the duration of a Participant’s Award or otherwise.

 

17.6.     UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award

 



 

 

- 27 -

 



 

Certificate shall give the Participant any rights that are greater than those of
a general creditor of the Company or any Affiliate. This Plan is not intended to
be subject to ERISA.

 

17.7.     RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan.

 

17.8.     EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

 

17.9.     TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

 

17.10.   GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

17.11.   FRACTIONAL SHARES. No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.

 

 

17.12.

GOVERNMENT AND OTHER REGULATIONS.

 

(a)        Notwithstanding any other provision of the Plan, no Participant who
acquires Shares pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.

 

(b)       Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

 



 

 

- 28 -

 



 

17.13.   GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Delaware.

 

17.14.   ADDITIONAL PROVISIONS. Each Award Certificate may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.

 

17.15.  NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

 

17.16.  INDEMNIFICATION.  Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 4 shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

***************

The foregoing is hereby acknowledged as being the Roper Industries, Inc. Amended
and Restated 2006 Incentive Plan as adopted by the Board on April 25, 2008 and
by the shareholders on June 6, 2008.

 

 

ROPER INDUSTRIES, Inc.

 

 

By: /s/ David B. Liner

 

Its: General Counsel and Corporate Secretary

 

 



 

 

- 29 -

 



 